Citation Nr: 0503746	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-29 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines





THE ISSUE

Whether the appellant's deceased spouse met the basic 
military service eligibility requirements to entitle the 
appellant to VA benefits.





ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant's deceased spouse had no recognized service 
with the Philippine Commonwealth Army or recognized 
guerrillas in the service of the United States Armed Forces.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's claim for VA benefits on the basis that her 
deceased husband did not have the requisite military service 
to establish her eligibility for such benefits.  The case is 
ready for appellate review.  


FINDING OF FACT

The US Department of the Army certified in October 2002, and 
again in February 2003, that the appellant's deceased husband 
had no recognized service with the Philippine Commonwealth 
Army or recognized guerrillas in the service of the United 
States Armed Forces.  


CONCLUSION OF LAW

The appellant's deceased husband did not meet the basic 
service eligibility requirements to entitle the appellant to 
VA benefits.  38 U.S.C.A. §§ 101, 107, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.8, 3.40, 3.203 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires that VA notify claimants of the 
evidence necessary to substantiate claims, and make 
reasonable efforts to assist claimants in obtaining such 
evidence.

A review of the claims folder reveals that the RO informed 
the appellant of the duties to notify and assist in formal 
VCAA notification posted to her in July 2002, prior to the 
initial adverse determination issued in December 2002.  This 
notification informed her of the evidence necessary to 
substantiate her claim and specified the evidence that it was 
necessary that she submit.  She was informed that VA would 
attempt to assist her in the collection of any evidence she 
might reasonably identify.  She was provided a point of 
contact with any questions she might have.  She was informed 
of the regulatory implementation of VCAA and the laws and 
regulations governing her application for VA benefits in 
statements of the case issued in September and November 2003.  
The RO also sought and collected official certification of 
the appellant's deceased husband's military service with the 
United States Armed Forces on two occasions with responses 
received in October 2002 and February 2003.  

The appellant availed herself of the opportunity of 
submitting evidence and argument in her behalf.  She 
initially requested a decision review officer hearing but 
later withdrew that request in November 2003.  All known 
relevant evidence has been collected for review and placed on 
file.  The appellant does not contend and the evidence on 
file does not demonstrate that there remains any additional 
evidence which has not been collected for review.  The Board 
finds that the appellant was advised of the evidence she must 
submit and the evidence which VA will collect on her behalf, 
she has been requested to submit any evidence in her 
possession, and the duties to assist in notify of VCAA have 
been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The appellant claims that her deceased husband's military 
service meets the requirements for eligibility for VA 
benefits on the basis that he is a "veteran."  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

The definitions of military service in the Philippine and 
Insular Forces are provided at 38 C.F.R. § 3.40.  For the 
purpose of establishing entitlement to pension, compensation, 
dependency and indemnity compensation or burial benefits, the 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department, 
if the evidence meets the following conditions:  (1) The 
evidence is a document issued by the US Service Department, 
(2) the document contains needed information as to length, 
time and character of service, and (3) in the opinion of VA, 
the document is genuine and the information contained in it 
is accurate.  38 C.F.R. § 3.203(a).  

The Court has held that "VA is prohibited from finding, on 
any basis other than a US service department document, which 
VA believes to be authentic and accurate, or service 
department verification, that a particular individual served 
in the US Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  In addition, "service department findings are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces."  Id.; see also Dacoron v. Brown, 
4 Vet. App. 115, 120 (1993).

Analysis:  In support of her claim, the appellant submitted 
evidence demonstrating that she and her deceased husband were 
married in December 1934.  She also submitted evidence that 
showed that her husband died from a heart attack in October 
1966.  There is no evidence that the appellant's deceased 
husband ever filed any claim for VA benefits of any kind 
based upon alleged military service during his lifetime.  

The appellant filed her initial claim for VA benefits in May 
2002, some 35 years after the veteran died.  Additionally, 
the appellant submitted affidavits from her deceased spouse's 
fellow soldiers, a certificate of honorable discharge from 
the Philippine Army, and her own statements, all attesting to 
the fact that her deceased husband was a member of the 
recognized guerrillas during World War II.  None of these 
submissions, however, consisted of a document from a United 
States Service Department in accordance with 38 C.F.R. 
§ 3.203(a).  

Two separate certifications from the U.S. Army indicated that 
a search had been conducted under the appellant's deceased 
husband's given name (as identified on the title page) and on 
each occasion, the service department certified that her 
deceased husband had no service as a member of the Philippine 
Commonwealth Army including the recognized guerrilla in the 
service of the United States Armed Forces.  

As clearly explained by the RO, the United States Service 
Department's verification is binding on VA.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Venturella v. Gober, 
10 Vet. App. 340 (1997).  Accordingly, the appellant's 
deceased husband is not shown to have the type of qualifying 
service, identified in 38 C.F.R. § 3.40, that would confer 
upon her basic eligibility for VA benefits.  This claim for 
entitlement to VA benefits must be denied due to the absence 
of legal merit or lack of entitlement under the law.  






ORDER

The appellant's deceased husband did not meet the basic 
service eligibility requirements to entitle the appellant to 
VA benefits, and the appeal is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


